DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed 11/30/2021.  As directed by the amendment, claims 1-4, 6 and 8-15 have been amended, and claim 7 has been cancelled. As such, claims 1-6 and 8-15 are pending in the instant application.
Applicant has amended the claims to address minor informalities; the objections to the claims are withdrawn.
Applicant has amended claim 15 so as to comply with the written description requirement; the rejection of claim 15 under 35 USC 112(a)/first paragraph is withdrawn.
Applicant has amended the claims to address the previous rejections under 35 USC 112(b)/second paragraph, which are hereby withdrawn.

Response to Arguments
Applicant's arguments filed 11/30/2021 (hereinafter “Remarks”) have been fully considered but they are not persuasive. 
Applicant argues on pages 6-7 of Remarks that by adding “ampoule” before “opening device,” that the generic placeholder is “now proceeded by structural modifier,” and that “ampoule guides” is proceeded by the structural modifier “ampoule.” 


Applicant argues on page 7 of Remarks that the housing G of SquareOne does not form a single piece with the receptacle 12 and thus does not anticipate the ampoule receiver and the rear part forming a single piece as now claimed.
Regarding this characterization of SquareOne, the Examiner notes that, per para [0005] of the instant specification, a “nebulizer unit” as claimed is actually a subcomponent of a nebulizer (which presumably includes a larger housing/enclosure), e.g. a nebulizer such as the inhaler system I of SquareOne. Thus, the inhaler 1 of SquareOne, as presented in SquareOne Figs. 2-3 and 5, that is, separate/apart from the inhaler system I of SquareOne/housing G, can be considered to correspond to the claimed nebulizer unit in light of the amendments to the claims, such that the housing of “the nebulizer unit” consists of front part/piece 8 comprising the aerosol generator 3 and rear part/body 5 comprising the ampoule receiver 12, i.e. the single/one-piece [as 

Applicant argues on page 7 of Remarks that it would not have been obvious to PHOSITA to modify the housing G of SquareOne to form a single piece with the receptacle channel 12 because SquareOne only discloses them as separate pieces. 
The Examiner asserts that it is not germane to the question of obviousness whether SquareOne only discloses the housing G and channel 12 as separate pieces, because there is nothing that would prevent them from being formed as a single piece, e.g. either integrally or bonded together so as to form a single piece, and it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, see MPEP 2144.04.V.B, and providing them as a single, integral-or-bonded piece would have been obvious to an artisan before the effective filing date of the claimed invention for the reasons discussed in the alternative 103 rejection below.

Applicant argues on pages 7-8 of Remarks that body 5 of SquareOne is not manufactured in a single piece but in two halves that are then glued or welded together, and the references do not teach or suggest that it might be advantageous to combine the cited components of SquareOne into a single piece.
First, the Examiner notes that language of “form a single piece” does not appear in the specification as originally filed and thus is interpreted according to the normal meaning of the term, that is, “fashioned into a whole piece” (e.g. a “one-piece bathing In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). There is nothing in the instant specification that would exclude two halves that have been glued or welded together as reading on “form a single piece” as claimed, because the final product does indeed form a single piece. Moreover, there is nothing in the specification as originally filed to indicate/support Applicant’s insinuation that the instantly disclosed piece is integrally formed. The instant specification at para [0041] merely states that the housing (which includes multiple parts) is made by injection molding. SquareOne also states that their body is made by injection molding (para [0006]). The mere disclosure of “injection molding” does not give sufficient information to determine if components are integrally formed or not. Third, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, making previously-separate components integral is standard, obvious engineering practice across all arts, and, as discussed in the alternative 103 rejection below, an artisan in the nebulizer unit art before the effective filing date of the claimed invention would have immediately recognized that forming the body 5 of SquareOne as an integral/non-bonded structure would eliminate the seam in the delivery channel that could otherwise collect debris and/or residual medicament, thus providing an obvious benefit/motivation for integral forming of body 5, AND/OR that forming the body 5 and housing G as a single, integral-or-bonded piece would reduce the number of pieces required for assembly.

Applicant asserts on page 8 of Remarks that the embodiment of Gallem Fig. 2 is “not suitable for manufacture in a simple injection molding process.”
Applicant’s assertion is unfounded; there is no component in Gallem Fig. 2 that could not be injection molded. Indeed, the Examiner has cited a similar Gallem reference in the alterative 103 rejection below, which demonstrates that it was well known before the effective filing date of the claimed invention for an embodiment similar to that of Gallem Fig. 2 to be manufactured using an injection molding process.

Applicant argues on page 8 of Remarks that “Gallem is not a suitable starting point since it teaches away from using ampoules…openings 64 which are expressly provided to prevent the device from being used in conjunction with anything by the fluid reservoir 1.”
The Examiner is confused by these remarks because a) Gallem is not used a “starting point” for anything; SquareOne is the base reference, and b) the openings 64 require the use of an ampoule/fluid reservoir 1 of Gallem is an ampoule, i.e. Gallem is expressly concerned with using ampoules.
  
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the written specification as originally does not discuss/recite “form a single piece” as now recited in claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 6, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “ampoule opening device” in claims 1, 3, the second-to-last line of claim 4, 10, 12 and 14; and “ampoule guides” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means of” in claim 15, which is followed by different structures for providing connection.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SquareOne GmbH (DE 202010015263 U1; hereinafter “SquareOne”).
Regarding claim 1, SquareOne discloses a nebulizer unit (inhaler 1) (Figs. 2-3) with ampoule (storage container 2), comprising 
- a housing (constituted by body 5 and connection piece 8), which includes an aerosol generator (atomizer 3) with a feed chamber (within channel-like body 5, see label W in Fig. 3) disposed at one side, 
- an ampoule receiver (receptacle channel 12),
- an ampoule opening device (opening device 25) with at least one opening (the top opening of the central hollow mandrel 26 of the opening means), which is in communication with the feed chamber (Fig. 3; paras [0013] and [0043]), and 
- an ampoule (storage container 2), which comprises at least one opening (outlet opening 16) (Fig. 4a), with which it can be inserted or used in the ampoule receiver (Fig. 3), 
wherein the ampoule has a connection region (first section 18, comprising external thread 15), which interacts with a connector (the region comprising internal thread 14) of the ampoule receiver in order to hold the ampoule firmly in the ampoule receiver and to connect the at least one opening of the ampoule opening device and the at least one opening of the ampoule in a leak tight manner (Fig. 3; paras [0007], [0013] and [0040]);
wherein the housing consists of a front part (connection piece 8) comprising the aerosol generator (Fig. 3; paras [0019] and [0044]) and a rear part (body 5) comprising the ampoule receiver (Figs. 3 and 6); and
the ampoule receiver and the rear part form a single piece (Fig. 6; “a single body delimiting the fluid path with the storage receptacle…in a front end region,” para [0004]; “body 5 is a one-piece component,” para [0036]; the storage receptacle 4 has a receptacle channel 12, para [0039]).
Regarding claim 2, SquareOne discloses the nebulizer unit according to claim 1, wherein the connection region and the connector
- are an external thread (external thread 15) and an internal thread (internal thread 14) of a screw connection (Fig. 3).
Regarding claim 3, SquareOne discloses the nebulizer unit according to claim 1, wherein the opening of the ampoule opening device communicates, in the ampoule opening device, with the feed chamber via a feed channel (the channel defined by hollow mandrel 26) (Fig. 3).
Regarding claim 4, SquareOne discloses the nebulizer unit according to clam 1, wherein the opening device is 
- a pin and/or a pin with a curved top side (Fig. 3, where the opening device is a hollow tube with a pointed end, thus comprehending a pin, and the pointed end is slanted at a bias such that a curved top side is formed), and/or
- more than one opening (the open and bottom openings of the hollow mandrel 26), and/or 
- a different orientation than the aerosol generator (the opening device is oriented at a right angle to the aerosol generator, see Fig. 3).
Regarding claim 5, SquareOne discloses the nebulizer unit according to clam 1, wherein on a side of the aerosol generator that is opposite to the feed chamber,
there lies an aerosol chamber (within connection piece 8), which has a discharge opening on one side (the opening to the left in Fig. 3) and, on the other side, is delimited by a portion of the housing (the body/material of the connection piece 8).
Regarding claim 8, SquareOne discloses the nebulizer unit according to claim 1, wherein the front part and rear part are
- detachably connected (Fig. 3; by means of a bayonet catch, para [0044]).
Regarding claim 9, SquareOne discloses the nebulizer unit according to claim 1, wherein the ampoule receiver comprises
- ampoule guides (the turnings of internal thread 14) [Note: this is the same structure as disclosed, see instant para [0062]), which define an intermediate space within the ampoule receiver that is at least partially complementary in shape and size to the ampoule (paras [0008-11]).
Regarding claim 10, SquareOne discloses the nebulizer unit according to claim 1, wherein a seal between the at least one ampoule opening and ampoule receiver or ampoule opening device is ensured via a snug fit of the at least one opening of the ampoule on the ampoule opening device (Fig. 3; para [0013]).
nebulizer unit according to claim 1, wherein the ampoule:
- when inserted, with a prescribed optimum orientation of the nebulizer unit, only has tangential planes to the surface of its internal volume, which forms an angle of greater than 0 degrees to the horizontal (Fig. 3; para [0017]), 
- has circular cross-section (Fig. 4a-b; paras [0008-9]), 
- has a rotationally symmetrical shape (Fig. 4a-b; paras [0008-9] and [0042]), and/or
- has a roughly hollow-cylindrical shape when not inserted (Fig. 4a-b; within the rear end section 13).
Regarding claim 12, SquareOne discloses a method of using the nebulizer unit according to claim 1, comprising:
- filling the ampoule at least partly with a liquid (e.g. para [0022], where, in order for the storage container to contain fluid therein, it must be filled at least partially)
- inserting the ampoule with the connection region into the ampoule receiver of the nebulizer unit (Figs. 2-3; para [0007]), and 
-fastening the ampoule using the connector, wherein the at least one ampoule opening and the at least one opening of the ampoule opening device are connected with a tight seal in the ampoule opening device (Figs. 2-3; paras [0007], [0013] and [0040]).
Regarding claim 13, SquareOne discloses the method of claim 12, further comprising discharging a portion of the liquid from the ampoule though the at least one opening of the ampoule opening device by projecting a partial volume of the opening device into an interior of the ampoule (Fig. 3; paras [0013] and [0043]).
Regarding claim 14, SquareOne discloses a method for producing the nebulizer unit according to claim 1, wherein
- the front part with aerosol generator and the rear part with the ampoule receiver and the ampoule opening device are provided (Figs. 2-3; see also claim 1 discussion above),
- assembled (Figs. 2-3), and 
- detachably connected to one another (Figs. 2-3; para [0044]). 
Regarding claim 15, SquareOne discloses the method according to claim 14, wherein the connection of the front part and rear part is produced by means of bayonet connection (Figs. 2-3; by means of a bayonet catch, para [0044]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8-15 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over SquareOne in view of Gallem et al. (US 2011/0146670 A1; hereinafter “Gallem ‘670”).
Regarding claims 1-5 and 8-15, SquareOne discloses the claimed limitations as discussed above. As an alternative interpretation of “the ampoule receiver and the rear part form a single piece” (e.g. a narrow [unsupported] product-by-process interpretation that the ampoule receiver and the rear part are injection molded within a single mold so as to be integrally formed OR where the rear part also comprises housing G of SquareOne), it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, see MPEP 2144.04.V.B, and Gallem ‘670 teaches/suggests that it was well known in the art of nebulizer units before the effective filing date of the claimed invention for such units to comprise a front part (second body part 2) (e.g. Figs. 2 and 4) and a rear part (first body part 1) comprising an ampoule receiver (cylindrical portion 15) (Fig. 9), the ampoule receiver and the rear part injection molded to form a single integral piece (Fig. 9 in view of e.g. Figs. 4-5; first and second body parts 1 and 2, which together form the body…are preferably produced in an injection molding process, para [0033], where the Figs. reasonably suggest that the parts are each integrally formed because the hatching delineating each part is continuous across the Figures for each part). Therefore, it would have been obvious to an artisan before the effective filing .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over SquareOne, OR, in the alternative, over SquareOne in view of Gallem ‘670, and further in view of Gallem et al. (WO 2014/082818 A1; hereinafter “Gallem”; wherein the PGPub of the national stage of the WIPO application, US 2016/0279351 A1, will be referenced in the rejection below for ease of citing paragraph numbers).
Regarding claim 6, SquareOne discloses OR SquareOne in view of Gallem ‘670 teaches the nebulizer unit according to claim 5, but SquareOne is silent regarding wherein the housing portion that delimits the aerosol chamber
- is essentially a hollow cylinder, and/or 
- is prepared for connecting a connecting piece, in particular a mouthpiece or a T- piece.
However, Gallem demonstrates that it was well known in the inhaler art before the effective filing date of the claimed invention for a nebulizer arrangement similar to  housing portion (conduit 62) (Fig. 2) that delimits an aerosol chamber (the hollow interior of conduit 62) that is
- is essentially a hollow cylinder (Fig. 2), and/or 
- is prepared for connecting a connecting piece, in particular a mouthpiece or a T- piece (para [0141]).
Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the connection piece 8 of SquareOne to be essentially a hollow cylinder, and/or prepared for connecting a connecting piece, in particular a mouthpiece or a T- piece as taught by Gallem, in order to provide the expected result of more versatile connection piece, i.e. one that can be directly connected to a ventilator tube system, face mask, nasal mask, endotracheal tube and/or serve as a mouthpiece (Gallem, para [0141]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHRYN E DITMER/Primary Examiner, Art Unit 3785